Name: Commission Regulation (EEC) No 35/90 of 8 January 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 1 . 90 Official Journal of the European Communities No L 6/11 COMMISSION REGULATION (EEC) No 35/90 of 8 January 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 95 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in air Member States. Done at Brussels, 8 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30, 12. 1986r p. 1 , (2) OJ No L 172, 21 . 6. 1989, p. 1 . (') OJ No L 136, 26 . 5. 1987, p . 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . No L 6/ 12 Official Journal of the European Communities 9 . 1 . 90 ANNEX LOTS A and B 1 . Operation Nos ('): 578 and 579/89 2. Programme : 1989 3. Recipient : Haiti 4. Representative of the recipient (2) : Bureau de Gestion de l'Aide Ã trangÃ ¨re, PO Box 2598, 60, rue Geffrard, Port au Prince, HaÃ ¯ti, tel . 2 77 51 /2 24 99/2 06 81 , telex INDUSCO 2030207  M. Orcena Gervais 5. Place or country of destination : Haiti 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) ; specific characteristics :  Protein content : 12 % minimum  Moisture : 13,5 % maximum  Alveograph test (Chopin): 170 minimum  Specific weight : 78 kg minimum  Hagberg : 220 minimum  P/L (ratio of resistance to extensibility) : 0,6 minimum 8 . Total quantity : 20 000 tonnes 9. Number of lots : two (A : 10 000 tonnes ; B : 10 000 tonnes) 10. Packaging and marking : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lafiteau (Minoterie d HaÃ ¯ti) 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 1 to 28 . 2. 1990 ; B : 1 to 30. 4. 1990 18. Deadline for the supply ( ®): A : between 1 and 31 . 3 . 1990 ; B : between 1 and 31 . 5 . 1990 1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 30. 1 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 15 to 28 . 2. 1990 ; B : 1 to 30. 4. 1990 (c) deadline for the supply (6) : A : between 1 and 31 . 3 . 1990 ; B : between 1 and 31 . 5 . 1990 22; Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B/25670 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 22. 12. 1989 fixed by Commission Regulation (EEC) No 3527/89 (OJ No L 344, 25. 11 . 1989, p. 29) 9 . 1 . 90 Official Journal of the European Communities No L 6/13 LOTS C, D and E 1 . Operation Nos ('): 769 to 771 /89 2. Programme : 1989 3 . Recipient : Arab Republic of Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, Section commer ­ ciale, 522 avenue Louise, B-1050 Bruxelles : tel . 02 647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 75 000 tonnes 9 . Number of lots : three (C : 25 000 tonnes ; D : 25 000 tonnes ; E : 25 000 tonnes) 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment fob stowed Q 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the . goods available at the port of shipment : 15. 2. to 15. 3 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 2. 1990 (b) period for making the goods available at the port of shipment : 1 . to 31 . 3 . 1990 (e) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B/25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 22. 1 2. 1 989 fixed by Commission Regulation (EEC) No 3527/89 (OJ No L 344, 25. 11 . 1989, p. 29) No L 6/ 14 Official Journal of the European Communities 9. 1 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer :  A and B : DÃ ©lÃ ©gation CEE, San JosÃ © de Costa Rica, Centro Calon, Apartado 836, 1007 San JosÃ © ; tÃ ©l . 33 27 55, tÃ ©lex : 3482 CCE LUX.  C to E : Mme Henrich, DÃ ©lÃ ©guÃ ©, 6 IBN Zanki Str., Cairo Zamalek, tÃ ©lex 94258 EUROP UN-CAIRO. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex.  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The risks and costs incurred by a failure to comply with the delivery period laid down for each lot are to be borne by the successful tenderer. f) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (*) The radioactivity certificate must be endorsed by an Egyptian Embassy or Consulate .